Citation Nr: 1514828	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for meningioma, claimed as a brain tumor, claimed as due to herbicide exposure.

3.  Entitlement to service connection for thyroid cysts, claimed as due to herbicide exposure.

4.  Entitlement to service connection for hand tremors, claimed as due to herbicide exposure.

5.  Entitlement to service connection for nerve damage of the lower extremities, claimed as due to herbicide exposure.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board notes that the Veteran resides in the jurisdiction of the Houston, Texas RO.

The Board notes that the Veteran, through his representative, submitted a notice of disagreement to a February 2013 rating decision denying service connection for eight disabilities.  A statement of the case (SOC) was issued by the Houston RO on November 13, 2014.  There is no VA Form 9 subsequent to the SOC of record.  Additionally, the Board notes that the Veteran's representative issued a statement in lieu of a VA Form 646 dated November 24, 2014 with no mention of a substantive appeal to the issues considered in the SOC.  Thus, the Board does not currently have jurisdiction over the issues denied in the February 2013 rating decision.

The issues of entitlement to service connection for meningioma, thyroid cysts, hand tremors, nerve damage to the lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving at Eglin Air Force Base (AFB) during active service. 

2.  The medical evidence of record establishes that the Veteran has been diagnosed with prostate cancer.


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); see Final Rule, 78 Fed. Reg. 54,763 -65 (September 6, 2013).

If a veteran was exposed to an herbicide agent during active military service, prostate cancer shall be presumed to be service-connected.  38 U.S.C.A. 
§ 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  The Veteran does not assert, nor does the evidence show, that he served in the Republic of Vietnam during the Vietnam Era or in certain units stationed in the Korean demilitarized zone during the applicable time period.  Therefore, he is not presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  However, service connection for prostate cancer may still be service-connected if the evidence shows that the Veteran was exposed to herbicides. 

The Veteran asserts that he was exposed to herbicides while serving at Eglin AFB in Florida.  At the time of his original claim, an August 2007 statement asserts that the Veteran, in the summer of 1965, was assigned to prepare a strafing and bombing range.  The Veteran was informed at that time that they were using a new chemical which was also being used in Vietnam for rapid defoliation.

The Veteran's service personnel records show that he was stationed at Eglin AFB from March 1965 to May 1966.  Information provided by the Department of Defense shows that herbicide agents were tested at Eglin AFB from 1962 to 1968. Specifically, Agent Orange was tested from 1962 to 1968, Agent Purple was tested from 1962 to 1968, Agent White was tested from 1967 to 1970, and Agent Blue was tested from 1968 to 1970.  A 2-square mile remote area of Eglin AFB was used to test the aforementioned herbicides from 1962 to 1970.  Further, records from the Agency for Toxic Substances and Disease Registry (ATSDR), a federal public health agency of the U. S. Department of Health and Human Services, in a Petitioned Public Health Assessment, show that between 1962 and 1970, the United States Air Force conducted tests at Eglin AFB to evaluate the effectiveness of spray patterns used in delivering various herbicides.  See, e. g., ATSDR, Public Health Assessments and Health Consultations, Eglin Air Force Base, available online at http://www.atsdr.cdc.gov/hac/pha/PHA.asp?docid=173&pg=1#sum. 

A May 2008 QTC examination indicates that the Veteran was diagnosed with prostate cancer seven years prior and that the malignancy was still active.

Based on the above and affording the Veteran the benefit of the doubt, the Board finds that he has established in service exposure to herbicides while he was stationed at Eglin AFB from 1964 to 1966.  Therefore, service connection for prostate cancer is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2014). 


ORDER

Entitlement to service connection for prostate cancer is granted.


REMAND

The Board notes that although herbicide exposure has been conceded, the remaining disabilities claimed for service connection are not presumptive conditions related to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); see Final Rule, 78 Fed. Reg. 54,763 -65 (September 6, 2013).  

The Veteran submitted a two statements concerning a possible relationship between his disabilities and herbicide exposure; one dated January 2008 from Dr. B. and the other a November 2007 note written by Dr. K. on a VA Form 10-2577F.  Unfortunately, neither of these statements indicate a rationale for the opinion.  Thus, medical opinions concerning any relationship between the claimed disabilities and the Veteran's herbicide exposure must be obtained on remand.

The Board additionally notes that one of the Veteran's past representatives indicated in a September 2010 statement that the Veteran was exposed to "undeleted" uranium at Eglin Air Force Base.  There is no specific information as such from the Veteran concerning this alleged uranium exposure and this is the sole statement concerning such claim.  The Board finds that there is no development required for the alleged uranium exposure.  

The Board notes that the Veteran contended in a February 2013 statement to the Board that he should be entitled to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United State Court of Appeals for Veterans Claims (Court) held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Thus, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and any further development required.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The claim for entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice concerning the Veteran's claim for TDIU and conduct any other required development for such issue.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Shreveport VAMC.

3.  Schedule the Veteran for a general VA examination with a physician to determine the nature and etiology of his thyroid cysts, hand tremors, nerve damage to the lower extremities and meningioma. 

The examiner must be provided access to the Veteran's claims folder, electronic records, and a copy of this remand.  After examination and review of the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's thyroid cysts, hand tremors, nerve damage to the lower extremities and meningioma are related to service to include the conceded exposure to herbicides.  Any opinion offered must take into account the Veteran's history and contentions.  A complete rationale should accompany each opinion provided. 

If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  

4.  After completion of the above, review the record and readjudicate the Veteran's claims, to include consideration of TDIU, in light of any additional evidence added to the record assembled for appellate review.   If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


